[Cite as State v. West, 2022-Ohio-2095.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :      CASE NO. CA2021-07-012

                                                 :             OPINION
     - vs -                                                     6/21/2022
                                                 :

 IAN R. WEST,                                    :

        Appellant.                               :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CR20200123


Nicholas A. Adkins, Madison County Prosecuting Attorney, and Rachel M. Price, Assistant
Prosecuting Attorney, for appellee.

Treynor Law, and Shannon Marie Treynor, for appellant.



        PIPER, P.J.

        {¶ 1} Appellant, Ian West, appeals his conviction in the Madison County Court of

Common Pleas following his guilty plea.

        {¶ 2} In the early morning hours of August 16, 2020, West decided to end his own

life. The record reflects that West drove his vehicle across Route 40 into oncoming traffic

and crashed into a patrol vehicle driven by a Madison County sheriff's deputy.
                                                                             Madison CA2021-07-012

        {¶ 3} Trooper Perez arrived on scene and spoke with West.                      During their

interaction, West told the trooper that he was attempting to commit suicide by driving into

another vehicle. He also admitted that his actions were purposeful and that he was aware

that he could have killed the other driver.

        {¶ 4} On September 11, 2020, West was indicted on two counts of felonious assault

in violation of R.C. 2903.11(A)(1) and (A)(2), both first-degree felonies. The trial court

entered a plea of not guilty on West's behalf and appointed trial counsel.

        {¶ 5} On November 12, 2020, West filed a motion for a competency evaluation and

requested leave to change his plea to not guilty by reason of insanity. The trial court

appointed an examining agent to conduct the assessments and evaluations concerning

West's competency and sanity. Once completed, the trial court set the matter for a hearing

on March 10, 2021. The evaluations concluded that West was competent and, although he

had severe mental disease, did not suffer from extreme mental defect. The examiner further

concluded that West knew the wrongfulness of the acts charged and therefore found him

to be legally sane. The parties stipulated to the admission of the reports and West then

withdrew his plea of not guilty by reason of insanity returning to his original plea of not guilty.

        {¶ 6} On May 17, 2021, West entered into a plea agreement with the state. In

exchange for his guilty plea to a reduced count of felonious assault, the state agreed to

dismiss the second count of felonious assault.1 The trial court sentenced West to an

indefinite prison term of six to nine years. West now appeals, raising a single assignment

of error for review:

        {¶ 7} THE DEFENDANT'S PLEA WAS NOT KNOWING, INTELLIGENT, OR

VOLUNTARY AS HE HAD NO OPPORTUNITY TO ARGUE DIMINISHED CAPACITY TO



1. West pled guilty to, and was convicted of, second-degree felonious assault.

                                                   -2-
                                                                    Madison CA2021-07-012

MITIGATE AN ESSENTIAL ELEMENT OF THE OFFENSE.

       {¶ 8} In his sole assignment of error, West claims that his plea was not knowing,

intelligent, or voluntary because he was unable to argue that he had diminished capacity to

mitigate an essential element of the offense. West's argument is without merit.

       {¶ 9} When a defendant enters a guilty plea in a criminal case, the plea must be

knowingly, intelligently, and voluntarily made.     State v. Parker, 12th Dist. Butler No.

CA2018-12-229, 2020-Ohio-414, ¶ 18. "Failure on any of those points renders enforcement

of the plea unconstitutional under both the United States Constitution and the Ohio

Constitution." State v. Ackley, 12th Dist. Madison No. CA2013-04-010, 2014-Ohio-876, ¶

8. Crim.R. 11(C)(2) governs the process a trial court must follow to ensure that a guilty plea

to a felony charge is knowing, intelligent, and voluntary. State v. Luttrell, 12th Dist. Warren

No. CA2021-07-062, 2022-Ohio-1148, ¶ 16.

       {¶ 10} According to Crim.R. 11(C)(2):

              In felony cases the court may refuse to accept a plea of guilty or
              a plea of no contest, and shall not accept a plea of guilty or no
              contest without first addressing the defendant personally and
              doing all of the following:

              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved, and if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

              (b) Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c) Informing the defendant and determining that the defendant
              understands that by the plea the defendant is waiving the rights
              to jury trial, to confront witnesses against him or her, to have
              compulsory process for obtaining witnesses in the defendant's
              favor, and to require the state to prove the defendant's guilt
              beyond a reasonable doubt at a trial at which the defendant
              cannot be compelled to testify against himself or herself.

                                             -3-
                                                                                 Madison CA2021-07-012


        {¶ 11} The supreme court has addressed a trial court's compliance with Crim.R.

11(C) and how an appellate court should review a trial court's plea colloquy. State v.

Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, ¶ 11. In general, "a defendant is not entitled

to have his plea vacated unless he demonstrates he was prejudiced by a failure of the trial

court to comply with the provisions of Crim.R. 11(C)" i.e., that "the plea would not have

otherwise been made." Id. at ¶ 16. However, there are two exceptions to this rule: (1) when

the trial court fails to explain the constitutional rights set forth in Crim.R. 11(C)(2)(c) that a

defendant waives by pleading guilty or no contest, and (2) "a trial court's complete failure

to comply with a portion of Crim.R. 11(C)." Id. at ¶ 15. Under either exception, the

defendant is not required to show prejudice. Luttrell at ¶ 17.

        {¶ 12} West maintains that he "would not have voluntarily entered into an admission"

to the offense had he been able to assert a defense of diminished capacity and present that

matter to a jury. 2 However, it is well established that Ohio does not recognize the defense

of diminished capacity. State v. Fulmer, 117 Ohio St.3d 319, 2008-Ohio-936, ¶ 66, citing

State v. Jackson, 32 Ohio St.2d 203, 206 (1972); State v. Wilcox, 70 Ohio St.2d 182 (1982),

paragraph one of the syllabus. Thus, where a defendant cannot maintain an insanity

defense, "he may not offer expert testimony in an effort to show that he lacked the mental

capacity to form the specific mental state required for a particular crime." Id. at ¶ 67, citing

State v. Gooey, 46 Ohio St.3d 20, 26 (1989).

        {¶ 13} On appeal, West acknowledges the supreme court's decision in Fulmer, but



2. We note that West complains about not being able to present the diminished capacity defense to a jury
with regard to his culpable mental state. However, we should acknowledge that West's psychological issues
were brought up in mitigation during the sentencing hearing. The court acknowledged West's psychological
issues, including his depression and suicidal ideation. The trial court also found that West admitted culpability
and had genuine remorse for the offense. However, given the facts and circumstances of the case, the trial
court found that West failed to rebut the presumption of prison time and imposed a prison sentence.


                                                      -4-
                                                                              Madison CA2021-07-012

focuses on the dicta therein where the court explained that the evidence presented at trial

would not have supported a diminished capacity defense even if it were a viable defense in

Ohio.3 Id. at ¶ 71-72. He further cites to provisions in "California's penal code," which

apparently codify a defense of "diminished actuality." However, those arguments are

unpersuasive.       In this case, West stipulated to the admission of the psychological

evaluations and withdrew his insanity defense. Thereafter, West pled guilty following a

thorough and complete plea colloquy. The record firmly establishes that West waived his

right to a jury trial. Furthermore, West affirmatively stated that he understood all the rights

he was giving up in exchange for his guilty plea. West told the trial court that he understood

a guilty plea is a complete and total admission to the offense charged. Following the plea

colloquy, West informed the trial court that he still wanted to plead guilty. Accordingly,

although West claims that he would not have pled guilty to the offense had he been able to

present a diminished capacity defense, the simple fact remains that such a defense was

not available to him. 4 State v. Napier, 12th Dist. Clermont No. CA2016-04-022, 2017-Ohio-

246, ¶ 23.

        {¶ 14} Furthermore, we have thoroughly and carefully reviewed the entirety of the

plea hearing and conclude that the trial court advised West of all the constitutional

requirements of Crim.R. 11(C)(2)(c), there was no "complete failure" of any portion of Crim.

R. 11(C), and his plea was knowing, voluntary, and intelligent in all respects. Luttrell, 2022-




3. Expressions in an opinion that go beyond the facts necessary is considered dicta and is not binding in
subsequent cases as legal precedent. Amba Invests., LLC v. Clark, 12th Dist. Butler No. CA2021-02-016,
2022-Ohio-43, ¶ 44 (Piper, J., concurring); State v. Bowers, 1st Dist. Hamilton No. C-180317, 2019-Ohio-
3207, ¶ 16. See State v. Sallis, 12th Dist. Clermont No. CA2019-12-092, 2020-Ohio-3924, ¶ 15-17 (we are
bound to the clearly stated law as it exists rather than dicta), citing State v. Gwynne, 158 Ohio St.3d 279,
2019-Ohio-4761, ¶ 21 (Justice Kennedy concurring joined by Justice DeWine, determining dicta should not
be used by reviewing courts in establishing legal precedent).

4. We note that West received significant benefits in exchange for his guilty plea. In exchange for the plea,
the state dismissed one first-degree felony and reduced the remaining count to a second-degree felony.

                                                    -5-
                                                                   Madison CA2021-07-012

Ohio-1148 at ¶ 17. West does not contest any other aspect of the plea hearing except for

his inability to present a diminished capacity defense at trial, which, again, is not an

available defense in the state of Ohio. Therefore, we find that West entered his guilty plea

knowingly, intelligently, and voluntarily. West's sole assignment of error is overruled.

       {¶ 15} Judgment affirmed.


       HENDRICKSON, J., concurs.

       BYRNE, J., concurs separately.


       BYRNE, J., concurring separately.

       {¶ 16} I agree with and join the majority opinion in all respects except one. I do not

join the majority opinion to the extent footnote 3 cites paragraph 44 of Amba Invests., LLC

v. Clark, 12th Dist. Butler No. CA2021-02-016, 2022-Ohio-43. The citation is to a concurring

opinion in Amba Investments, a case in which I authored the majority opinion. The Amba

Investments majority opinion responded, in a footnote of its own, to paragraph 44 of the

Amba Investments concurring opinion. I stand by the majority opinion in Amba Investments.




                                            -6-